Citation Nr: 0407300	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  00-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to December 1964, and active service from November 1990 to 
June 1991.

This appeal arises from a June 2000 rating action that denied 
service connection for asbestosis.  A Notice of Disagreement 
was received in July 2000, and a Statement of the Case (SOC) 
was issued in August 2000.  A Substantive Appeal was received 
in September 2000.

In April 2001, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for further development of the 
evidence and for due process development.  A Supplemental SOC 
(SSOC) was issued in August 2003, reflecting the RO's 
continued the denial of service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Asbestosis was first manifested many years post service, 
and the competent medical evidence of record establishes that 
there is no nexus between such disorder and any incident of 
the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the September and October 1999 RO letters, June 2000 
rating action, the August 2000 SOC, the April 2001 Board 
Remand, the May 2001 RO letter, and the August 2003 SSOC, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the Board notes that in the October 1999 and 
May 2001 RO letters, the veteran was variously informed of 
what the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence the VA still 
needed from him; what evidence the VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from the VA in 
connection with his appeal; that the VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records, if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them; and that he should 
submit any evidence that he had.  In addition, the May 2001 
RO letter specifically informed the appellant of the VCAA and 
its requirements, and notified him that he could help with 
his claim by informing the VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" the VA receives a complete or 
substantially-complete application for VA benefits.  In that 
case, the Court determined that the VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was 
not prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) 
(West 2002) (providing that, in making determinations under 
that statute, the Court shall take due account of the rule of 
prejudicial error.).  

In the case now before the Board, documents meeting some of 
the VCAA's notice requirements were provided both before and 
after the June 2000 rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  As indicated 
above, the RO sent the veteran a letter explaining what was 
needed to substantiate a claim for disability resulting from 
exposure to asbestos in early October 1999, some weeks after 
receiving his claim for service connection in mid-September 
1999 and prior to the June 2000 rating action on appeal.  The 
veteran responded with additional important information in 
mid-October 1999, which the RO took into account at the time 
of its June 2000 determination.  A SOC was issued in early 
August 2000, less than           two months after the veteran 
was notified in late June 2000 of the rating action on 
appeal; the veteran and his representative were thereafter 
afforded an opportunity to respond.  Moreover, after the RO 
specifically notified the veteran and his representative of 
the VCAA and its requirements in the May 2001 letter, the RO 
did not again adjudicate the claim until August 2003 (as 
reflected in the SSOC), well after the 1-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1).  As noted above, in May 2002 the veteran stated 
that he had no additional medical evidence to submit, and in 
February 2004 his representative stated that he had no 
further argument or evidence to submit.  

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling all VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F. 3d 532, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2003).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made comprehensive efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, as documented in RO letters of 
September and October 1999, October 2000, May 2001, March, 
June, August, and October 2002, February, July, and August 
2003, and January 2004.  The RO has obtained extensive VA 
medical records through April 2003, and medical records 
underlying determinations of the Social Security 
Administration and the U.S. Railroad Retirement Board in 
connection with the veteran's applications for disability 
benefits, all of which has been associated with the claims 
file.  The veteran was afforded comprehensive VA examinations 
in October 1999 and March 2003 (with an April 2003 addendum).  
An August 2003 VA Contact Report reflects that the RO's July 
and August 2003 efforts to obtain a post-September 1999 VA 
radiological addendum report produced negative results; the 
pertinent VA medical facility performed a search for the 
document, but no such addendum report was found.  
Significantly, neither the veteran nor his representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In a 
statement of May 2002, the veteran stated that he had no 
additional medical evidence to submit.  In a statement of 
February 2004, the veteran's representative stated that he 
had no further argument or evidence to submit.

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for asbestosis at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.

II.	Background

The service medical, personnel, and administrative records 
from both the period of active service and ACDUTRA are 
completely negative for findings or diagnoses of asbestosis 
or evidence of the veteran's exposure to asbestos.  In an 
undated Asbestos Survey Questionnaire completed by the 
veteran sometime during his military service for the purpose 
of assessing the number of personnel potentially exposed to 
asbestos, he stated that he had held a "CM" rating but 
denied (a) ever supervising the work of a lagging or ripping 
crew by remaining in the compartment where the work was 
accomplished for an extended period of time; (b) ever working 
as a member of an asbestos lagging or ripping crew; and (c) 
entering a compartment where an asbestos lagging or ripping 
operation was in progress.  He stated that he had been 
exposed to operations involving asbestos materials during his 
employment career.

Numerous military medical records and examination reports 
during the veteran's period of Reserve service dated from 
1981 to 1993 are also completely negative for findings or 
diagnoses of asbestosis or evidence of his exposure to 
asbestos.

Post service, a June 1987 report of chest X-rays by W. 
Rosner, M.D., was normal, without evidence of asbestos-
related pulmonary or pleural disease.

On November 1997 examination by J. Scutero, M.D., the veteran 
gave an employment history of frequent exposure to asbestos 
while working with a railroad from 1966 to 1991.  One source 
of exposure was while working as a machinist on a wheel 
trueing machine, wherein much dust was created from brakes 
made of asbestos.  During the course of his employment with 
the railroad, he also repaired damage to steam boilers on 
diesel engines, wherein he had to remove insulation made of 
asbestos, and also worked in areas where there was a great 
deal of asbestos on pipes.  The veteran did not relate any 
history of inservice asbestos exposure.
On current examination, pulmonary function tests were normal.  
Chest  X-rays showed increased markings at both bases 
consistent with pulmonary fibrosis with bilateral pleural 
plaquing along the lateral chest wall.  Based on the 
veteran's history of asbestos exposure and chest X-ray 
findings, Dr. Scutero opined that he had asbestosis.  

On October 1999 VA respiratory examination, the veteran gave 
a 30-year employment history as a railroad machinist, which 
job he had to quit because his asbestosis was interfering 
with his ability to work and making him ill.  He speculated 
that exposure to asbestos might have occurred during military 
service in the Persian Gulf War, when he participated in the 
demolition of buildings that might have contained asbestos.  
The examiner noted that he had reviewed Dr. Rosner's 1997 
examination report wherein the veteran gave a history of 
exposure to asbestos during the course of his employment with 
the railroad.  The veteran further stated that he was never 
given any precautionary measures to decrease the possibility 
of inhaling asbestos compounds.  After current examination, 
the diagnosis was asbestos disease of the lungs producing 
symptomatology that has rendered the veteran disabled for 
maintaining full-time gainful employment.

On March 2003 VA respiratory examination, the examiner 
reviewed the claims file in depth.  He noted that an undated 
military Asbestos Survey Questionnaire completed by the 
veteran indicated that he had been exposed to operations 
involving asbestos materials during his employment career, 
but that no details were given regarding this exposure.  He 
also noted that multiple examinations of the veteran 
performed during Reserve service dated from 1981 to 1993 were 
negative for pulmonary complaints or findings.  The doctor 
described a conflicting history of potential asbestos 
exposure while the veteran was employed by the railroad, 
noting that Dr. Scutero in 1997 described significant 
asbestos exposure, but that the veteran currently disagreed 
with this information, now claiming potential asbestos 
exposure during active military service during the Persian 
Gulf War from November 1990 to May 1991, when he was 
stationed near a construction site where old buildings were 
being demolished and dust created.  The doctor further 
commented that the veteran was non-specific, vague, and 
tangential in giving this military history.  The examiner 
also noted that private pulmonary function tests and chest X-
rays were normal in 1987, after over 20 years of working for 
the railroad; that Dr. Scutero was the first physician to 
diagnose asbestosis in 1997; and that September 1999 VA chest 
X-rays were reported to be within normal limits.  After 
current examination, the impression was pulmonary disorder of 
unspecified cause, and further diagnostic tests were 
scheduled.              
   
In an April 2003 addendum to his March 2003 VA examination 
report, the examiner reviewed current chest X-ray and CT scan 
findings.  He commented that the veteran's potential exposure 
to asbestos in the military was brief in duration and of 
modest intensity at most, and that the time course of onset 
of clinical symptoms or radiographic findings of asbestosis 
following exposure was 20 to 30 years.  Therefore, he opined 
that it was not as likely as not (a) that any symptoms or 
findings related to asbestos exposure in the military would 
be significantly evident at this time, and (b) that any 
pulmonary disability resulting from asbestos exposure was 
related to exposure to asbestos material in the military.  
Rather, based on the time course and duration of exposure, 
the physician opined that it was more likely than not that 
the veteran's current pulmonary disability was related to 
asbestos exposure while working for the railroad.

III.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the VA promulgated any specific regulations 
for those types of cases.  However, in 1988 the VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-
1").  In addition, a recent opinion by the VA General 
Counsel discussed the provisions of M21-1 regarding asbestos 
claims and, in part, also concluded that medical nexus 
evidence was needed to establish a claim based on inservice 
asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for asbestosis under the 
established administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board 
should have specifically referenced the DVB Circular and 
discussed the RO's compliance with the its claim-development 
procedures).  With these claims, the RO must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, develop whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information discussed above.  
M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 
1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum.  M21-1, Part 
VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

In this case, the veteran claims service connection for 
asbestosis that is related to his military service during the 
Persian Gulf War.  However, the Board notes that there are no 
clinical findings of asbestosis, or even evidence of exposure 
to asbestos, during that period of service.  Neither is there 
any competent and probative evidence of a nexus between any 
currently-diagnosed asbestosis and any incident of the 
veteran's military service during the pertinent time period.  
The only competent  evidence that addresses the question of a 
medical relationship between the veteran's current asbestosis 
and his military service consists of Dr. Scutero's 1997 
examination report and the April 2003 VA medical opinion, and 
it squarely militates against the claim for service 
connection.  As noted above, in November 1997 Dr. Scutero 
opined that the veteran had asbestosis that was related to 
his employment with the railroad, and in April 2003 a VA 
physician opined that it was more likely than not that the 
veteran's current pulmonary disability was related to 
asbestos exposure while working for the railroad.  
Significantly, the veteran has neither presented nor alluded 
to the existence of any other medical opinion to support his 
claim.  

The Board also notes that, in arriving at his opinion, the 
2003 VA physician properly considered the factors contained 
in DVB Circular 21-88-8 and M21-1.  Moreover, the Board is 
satisfied that the RO has complied with its claim-development 
procedures, and considered whether military records 
demonstrated evidence of asbestos exposure during service; 
developed whether there was pre-service and/or post-service 
occupational or other asbestos exposure; and determined 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current clinical disorder and a claimed incident of his 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).     

In the absence of medical evidence of any exposure to 
asbestos, or asbestosis itself, in service or for many years 
thereafter, and in view of the competent medical evidence 
ruling out a relationship between the veteran's currently-
diagnosed asbestosis and his military service, the Board 
finds that the claim for service connection asbestosis must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



